934 F.2d 319Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.B.C.C.C., Warden, Individually and Officially, Commissionerof Correction, Individually and Officially, CorrectionsTransportation Unit, Kelley, Individually, and as ShiftCommander on 2 PM to 10 PM Shift at Brockbridge Prison,William D. Schaefer, Richard A. Lanham, Individually, and asCommissioner of Correction, Kenneth Taylor, Individually,and as Warden of the House of Correction, Field Moore,Individually, and as Assistant Warden at Brockbridge, Doe,Individually, and as Shift Commander of 6 AM to 2 PM Shiftat Brockbridge Prison, Wells, Individually, and as Shiftcommander on 2 PM to 10 PM Shift at Brockbridge Prison,Jacqueline Floyd, Individually, and as a Sergeant Assignedto B.C.C.C., Glassco, Individually, and as Prison Guard atB.C.C.C., Bishop L. Robinson, Individually, and as Secretaryof Department of the Division of Corrections, Lehman Dotson,Individually, and as Supervisor of Classification atBrockbridge, Michael Wells, Individually, and asClassification Counselor at the Brockbridge Prison, WilliamD. Filbert, Jr., Individually, and as Assistant Warden ofthe Brockbridge Prison, William L. Smith, Hollis S.Thompson, Fred Lawson, Individually and in OfficialCapacity, Thomas R. Corcoran, Individually, and as Warden ofBrockbridge Prison, Martin, Individually, and as PropertyOfficer at Brockbridge Prison, William Britton,Individually, and as Supervisor of Classifiction atBrockbridge, Defendants-Appellees.
No. 91-6048.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 28, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-90-3339-K;  CA-90-3355-K;  CA-91-556-K)
Aaron Holsey, appellant pro se.
John Joseph Curran, Jr., Attorney General, Audrey J.S. Carrion, Office of the Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED IN PART, DISMISSED IN PART.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Aaron Holsey appeals the district court's decision denying Holsey's requests for a temporary restraining order, for a preliminary injunction, for a protective order, and for a show cause order.  Holsey's motions were filed in an attempt to avoid his transfer to the Maryland House of Corrections and, after his transfer to that facility, to effect a transfer to another facility.  Holsey stated that he had enemies at the House of Corrections.  However, prison officials informed the court that Holsey was housed on protective custody and that those inmates whom Holsey had named as enemies had no physical contact with Holsey.


2
With respect to the denial of the restraining order, we are without jurisdiction to consider the matter.    See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir.1976).  After reviewing the record and applying the standard of Blackwelder Furniture Co. v. Seilig Manufacturing Co., 550 F.2d 189 (4th Cir.1977), we conclude that the court's denial of injunctive relief was not an abuse of discretion.    See Wetzel v. Edwards, 635 F.2d 283, 286 (4th Cir.1980).


3
Accordingly, as our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.  The emergency request for injunctive relief is denied, and the appeal is affirmed in part and dismissed in part.

AFFIRMED IN PART AND DISMISSED IN PART